IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Terry Crouthamel, Jr.,                         :
                  Petitioner                   :
                                               :    No. 295 C.D. 2018
               v.                              :
                                               :    Argued: December 11, 2018
Department of Transportation,                  :
                  Respondent                   :


BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION BY
JUDGE McCULLOUGH                                                    FILED: April 5, 2019


               Terry Crouthamel, Jr. (Requester) petitions for review of the February
21, 2018 Final Determination of the Office of Open Records (OOR) granting in part
and denying in part his request for documents from the Department of Transportation
(DOT) relating to a specific construction project pursuant to the Right-to-Know Law
(RTKL).1


                                Facts and Procedural History
                On November 6, 2017, Requester filed a request with DOT for the
following information relative to Project 94465 in DOT’s Engineering District 4:




      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§67.101-67.3104.
              1.      CS-4171 Certifications for all materials utilized for
                   item 4489-2000 UTBWC,[2] including both the UTBWC
                   hot mix and the UTBWC Polymer Emulsion.

              2.      Square Yards completed each shift for item 4489-
                   2000.

              3.      Gallons of Polymer Modified Tack Coat used each
                   shift for item 4489-2000.

              4.      Certified Payroll records for all work performed by
                   the sub-contractor used for placement of item 4489-
                   2000.

              5.      Mix Design for item 4489-2000.
(Final Determination at 2.)           On November 14, 2017, DOT invoked a 30-day
extension to respond pursuant to section 902 of the RTKL, 65 P.S. §67.902. Id. On
December 11, 2017, DOT provided Requester with redacted payroll records
responsive to Item 4 of his request, withholding employee names, Social Security
numbers, and dependent information. Id. However, DOT denied the request as to
Items 1, 2, 3, and 5 on the basis that the responsive records contain trade secrets and
confidential proprietary information. Id.
              Requester appealed to the OOR, which invited both parties to
supplement the record and directed DOT to notify any third parties of their ability to
participate in the appeal.      Id.    On January 4, 2018, DOT submitted a position
statement alleging that, with respect to the payroll records, employee names and
personal identification information are exempt from access under the RTKL, and that




       2
         UTBWC appears to reference “Ultra-Thin Bonded Wearing Course,” a specific type of
asphalt application requested by DOT for this particular Project. See Reproduced Record (R.R.) at
77a.



                                               2
the remainder of the requested information was exempt from access as trade secrets
and confidential proprietary information. Id.; see also R.R. at 34a-38a.
             DOT attached to this statement a sworn and notarized affidavit from
Mike Bernetski, Civil Engineer Supervisor for DOT’s Engineering District Office 4.
(Final Determination at 2-3.) In this affidavit, Bernetski explained that the records
responsive to Item 4 of the request were certified payroll records submitted by DOT’s
contractor, Glenn O. Hawbaker, Inc. (Hawbaker) and its subcontractor, Midland
Asphalt Materials, Inc. (Midland), whose workers were nongovernmental employees.
(R.R. at 40a.) Bernetski stated that he was informed by Midland that the responsive
records to the remaining items of the request contained information classified as trade
secrets and confidential proprietary information because they contained commercial
and financial information which was privileged or confidential and, if disclosed,
would cause substantial harm to its competitive position by allowing competitors to
ascertain its business plans and strategies. Id. Bernetski noted that Midland advised
that such records included information not subject to public access, such as its
“proprietary mix formula for asphalt from which production quantities can be
extracted and pricing information can be reverse engineered.” Id. Additionally,
Bernetski noted that the “production quantities utilized in a competitive construction
market [are] proprietary by its very nature” and that disclosure of the requested
records could be used by a competitor to reverse engineer bid information. (R.R. at
41a.)
             On this same date, Midland submitted a request to participate in the
appeal, which the OOR granted the next day, accompanied by a position statement
and a sworn and notarized affidavit of its Senior Executive, William Coleman. (Final
Determination at 3.) In its position statement, Midland alleged that DOT properly



                                          3
redacted personal identification information from the certified payroll records and
properly denied access to the remainder of the request because the information
contained therein was confidential and proprietary. (R.R. at 44a-50a.)
            In his affidavit, Coleman identified Midland as providing “construction
materials and services to DOT’s heavy and highway industry.” (R.R. at 51a.) He
noted that Midland “generally supplies asphalt products and specialized construction
services to qualified heavy and highway contractors, including but not limited to
[Hawbaker] for use and incorporation into [DOT] highway construction projects.”
Id. As part of its business practice, Coleman stated that Midland routinely submits
quotes for materials and/or services to qualified general contractors in competitive
bidding processes throughout the United States. Id. He described Project 94465 as
involving the rehabilitation and improvement of certain sections of I-80 in
Pennsylvania that included the preservation of existing concrete and the application
of a thin asphalt overlay. Id. He explained that Midland’s construction services
include “the application of ultra-thin asphalt layering for preservation of pavement”
for which it “utilizes a specialized paver to apply its proprietary formula of mix and
polymer coating.” Id.
            Coleman noted that Midland submitted its quote and related information
to Hawbaker “with the understanding that Hawbaker would maintain the
confidentiality of Midland’s information and not disclose the information to any third
party, except as necessary for Hawbaker’s bid to [DOT].” (R.R. at 51a-52a.) He
noted that highway procurement bids are extremely competitive by nature and
dependent on the specific technical services offered by a contractor and
subcontractor, all of whom must closely guard their confidential information to limit
a competitor’s ability to review and incorporate such information into future



                                          4
procurements. (R.R. at 52a.) He described the release of information such as that
requested by Requester as having the potential of impairing competitive trade secrets
and causing irreparable harm. Id. He explained that Midland “takes great pains to
ensure that its confidentiality is protected,” including closely restricting access to the
documents submitted to Hawbaker to essential employees, providing confidentiality
training to its employees, limiting disclosure of documents to Hawbaker and DOT,
and destroying all non-essential copies of such documents. (R.R. at 52a-53a.)
             Further, Coleman noted that “[t]here were only a handful of competitors
offering services in Pennsylvania with the technical expertise and financial resources
to provide the materials, equipment and construction services for the ultra-thin
layering necessary for the Project,” and that releasing the requested information
would allow competitors to review how Midland structured its quote to Hawbaker
and DOT and reverse engineer the same. (R.R. at 53a.)           He described Midland’s
operational plans for the supply and layering of asphalt material as having
independent economic value to Midland because it is not known by competitors and
not reasonably ascertainable by proper means. Id.
             Following submission of briefs, the OOR requested clarification as to
which specific records contained the information sought in Items 1, 2, 3, and 5.
(Final Determination at 3.) Requester submitted a response indicating that the CS-
4171 certifications identified in Item 1 were standard forms used by material
suppliers and submitted to DOT and he attached a blank form to his response as an
exhibit. (R.R. at 71a, 73a-75a.) As to Items 2 and 3, Requester noted that the
information would be contained in construction documentation that was required to
be submitted to DOT in accordance with DOT’s “Publication 2 Project Office
Manual,” relevant portions of which were also attached as an exhibit, as well as in the



                                            5
daily records of a DOT inspector. (R.R. at 71a, 84a-87a.) As to Item 5, Requester
noted that the information would be contained in a TR-448A Job Mix Formula
Report, another standard form used by DOT, with a blank form attached as an
exhibit. (R.R. at 72a, 88a-90a.)
             Both DOT and Midland also responded to the OOR’s request for
clarification. (Final Determination at 3.) DOT submitted an exemption log to the
OOR identifying the types of records in DOT’s possession, explanations of the
subject matter of these records, the applicable exemption, the corresponding item
number in Requester’s request, and the corresponding number of pages. (R.R. at
95a.) DOT also submitted an additional affidavit from Bernetski certifying that the
documents reflected in the exemption log would be responsive to the request and
maintaining that such documents were exempt from disclosure as trade secrets and
confidential proprietary information. (R.R. at 97a-101a.) In its response, Midland
simply reiterated its allegations that the information sought in Items 1, 2, 3, and 5
constituted a trade secret and confidential proprietary information. (R.R. at 91a-93a.)


                            OOR’s Final Determination
             On February 21, 2018, the OOR issued its Final Determination granting
in part and denying in part Requester’s appeal. More specifically, the OOR granted
Requester’s appeal solely as to 10 certificates of compliance dated October 18 to
November 2, 2017, subject to DOT’s redaction of the quantity, lot number, and
material produced, which the OOR deemed to be confidential. The OOR denied
Requester’s appeal to the extent that he challenged the redaction of personal
identification information from the certified payroll records, concluding that DOT
met its burden of establishing that the redactions were justified under section



                                           6
708(b)(6)(i)(A) of the RTKL, 65 P.S. §67.708(b)(6)(i)(A),3 as well as this Court’s
decision in Department of Conservation and Natural Resources v. Office of Open
Records, 1 A.3d 929 (Pa. Cmwlth. 2010) (holding that redaction of personal
identification information from certified payroll records of third-party contractors
was proper).      The OOR also denied Requester’s appeal to the extent that the
remainder of the documents sought in Items 1, 2, 3, and 5 contained trade secrets or
confidential proprietary information and, hence, were exempt from disclosure. The
OOR concluded that DOT met its burden with respect to these exemptions based
upon the affidavits of Bernetski and Coleman and the exemption log submitted by
DOT.
              The OOR noted that the 10 certificates of compliance showed the daily
results of the asphalt plant, including its job mix formula, material class, and asphalt
mix type. The OOR also noted that the exemption log revealed that the documents
responsive to Requester’s request included material quantities and mathematical
equations relative to the computation of materials. The OOR concluded that such
information was confidential and constituted trade secrets of Midland. Requester
thereafter filed a petition for review with this Court.4




       3
         Section 708(b)(6)(i)(A) provides that certain personal identification information is exempt
from access under the RTKL, including “a person’s Social Security number, driver’s license
number, personal financial information, home, cellular or personal telephone numbers, personal e-
mail addresses, employee number or other confidential personal identification number.”

       4
         Requester did not raise any issue in his petition for review with respect to Item 4 and the
redaction by DOT of the personal identification information from the certified payroll records.



                                                 7
                                          Discussion
              On appeal,5 Requester argues that DOT did not meet its burden of
establishing that the withheld responsive records constitute or reveal trade secrets or
confidential proprietary information. We disagree.
              Under the RTKL, information is only subject to disclosure if it is a
“public record.” Section 301(a) of the RTKL, 65 P.S. §67.301(a). Pursuant to
section 305 of the RTKL, 65 P.S. §67.305, a record in the possession of a
Commonwealth agency shall be presumed to be a public record unless (1) it is
exempt under Section 708 of the RTKL; (2) the record is protected by a privilege; or
(3) the record is exempt from disclosure under any other federal or state law or
regulation or judicial order. McGowan v. Department of Environmental Protection,
103 A.3d 374, 380 (Pa. Cmwlth. 2014). The agency receiving a RTKL request bears
the burden of proving that the record is exempt by a preponderance of the evidence.
Section 708(a) of the RTKL, 65 P.S. §67.708(a). The preponderance of the evidence
standard, which is “the lowest evidentiary standard, is tantamount to a more likely
than not inquiry.” Delaware County v. Schaefer ex rel. Philadelphia Inquirer, 45
A.3d 1149, 1154 (Pa. Cmwlth. 2012). Section 708(b)(11) of the RTKL specifically
provides an exemption for “[a] record that constitutes or reveals a trade secret or
confidential proprietary information.” 65 P.S. §67.708(b)(11).




       5
          As to factual disputes, this Court may exercise functions of a fact-finder, and has the
discretion to rely upon the record created below or to create its own. Department of Labor and
Industry v. Heltzel, 90 A.3d 823, 828 (Pa. Cmwlth. 2014). As to a question of law under the RTKL,
our scope of review is plenary. Id.



                                               8
                                      Trade Secret
             Section 102 of the RTKL defines a “trade secret” as follows:

             Information, including a formula, drawing, pattern,
             compilation, including a customer list, program, device,
             method, technique or process that:

                   (1)      derives independent economic value,
                         actual or potential, from not being generally
                         known to and not being readily
                         ascertainable by proper means by other
                         persons who can obtain economic value
                         from its disclosure or use; and

                   (2)      is the subject of efforts that are
                         reasonable under the circumstances to
                         maintain its secrecy.

             The term includes data processing software obtained by an
             agency under a licensing agreement prohibiting disclosure.
65 P.S. §67.102. With the exception of the last clause, this definition is identical to
the definition of a “trade secret” under section 5302 of the Pennsylvania Uniform
Trade Secrets Act (Trade Secrets Act), 12 Pa.C.S. §5302.
             In determining whether certain information constitutes a “trade secret,”
we look at the following factors: (1) the extent to which the information is known
outside of the business; (2) the extent to which the information is known by
employees and others in the business; (3) the extent of measures taken to guard the
secrecy of the information; (4) the value of the information to the business and to
competitors; (5) the amount of effort or money expended in developing the
information; and (6) the ease or difficulty with which the information could be
properly acquired or duplicated by others.         Smith ex rel. Smith Butz, LLC v.
Pennsylvania Department of Environmental Protection, 161 A.3d 1049, 1064 (Pa.
Cmwlth. 2017) (citing Commonwealth v. Eiseman, 85 A.3d 1117, 1126 (Pa. Cmwlth.

                                             9
2014), rev’d on other grounds, 125 A.3d 19 (Pa. 2015)).6 A “trade secret” must be
an “actual secret of peculiar importance to the business and constitute competitive
value to the owner.” Parsons v. Pennsylvania Higher Education Assistance Agency,



       6
          Eiseman involved an RTKL request for any and all documents that set forth the rate of
payment, including but not limited to capitation rates, that the Department of Public Welfare (DPW)
paid to Medicaid managed care organizations (MCOs) to provide coverage to recipients in
southeastern Pennsylvania. This request included the rates paid for dental services pursuant to
established dental procedure codes and any payments made by an MCO for such services. DPW
refused to provide the requested information on the basis that the rates constituted trade secrets
and/or confidential proprietary information that was protected from disclosure by, inter alia, the
Trade Secrets Act and section 708(b)(11) of the RTKL. The OOR, however, granted an appeal by
the Requesters and directed DPW to disclose the records, concluding that the records constituted
financial records to which the exception in section 708(b)(11) did not apply (section 708(c) of the
RTKL, 65 P.S. §67.708(c), provides that “[t]he exceptions set forth in subsection (b) shall not apply
to financial records.”).

        On appeal, this Court affirmed the final determination of the OOR relating to disclosure of
capitation rates but reversed the final determination relating to disclosure of the rates paid by
MCOs. Regarding the former, we agreed with the OOR that the capitation rates constituted
financial records to which the exception for trade secrets/confidential proprietary information set
forth in section 708(b)(11) of the RTKL did not apply. However, we held that the Trade Secrets
Act could act as “stand-alone statutory basis for protection,” i.e., a “state law that takes precedence
over other provisions in the RTKL,” including section 708(c). Eiseman, 85 A.3d at 1125.
Nevertheless, we ultimately concluded that the MCOs failed to establish that such rates constituted
trade secrets under the Trade Secrets Act. Subsequent to our decision, DPW disclosed the
capitation rates to Requesters. Regarding the latter, we concluded that the MCO rates were not
financial records because these rates were not disbursed by an agency, namely DPW, but instead
were paid by the MCOs to providers. Additionally, we held that such rates constituted confidential
proprietary information that was protected from disclosure by section 708(b)(11) of the RTKL.

       The dissenting opinion disagreed with the Majority’s conclusion that the MCO rates were
not financial records simply because they were disbursed by the MCOs rather than DPW and,
consequently, that the trade secrets/confidential proprietary information exception could apply to
the same. Further, the dissent disagreed with the Majority to the extent that it concluded that the
Trade Secrets Act constituted an independent, “stand-alone statutory basis for protection” from
disclosure. Id. at 1138. Our Supreme Court in Eiseman agreed with the dissenting opinion and
reversed this Court’s decision as to the MCO rates.



                                                 10
910 A.2d 177, 185 (Pa. Cmwlth. 2006). “The most critical criteria are ‘substantial
secrecy and competitive value.’” Eiseman, 85 A.3d at 1126.
             Generally, courts have held that where alleged secrets are commonly
understood in an industry or readily available to the public, such as in public patent
filings or trade publications, they do not receive trade secret protection. See, e.g.,
Ozburn-Hessey Logistics, LLC v. 721 Logistics, LLC, 40 F. Supp. 3d 437, 452 (E.D.
Pa. 2014) (holding that alleged trade secret information that was generally known in
the industry and available through trade publications was readily ascertainable and
therefore not entitled to trade secret protections); Midland-Ross Corporation v.
Sunbeam Equipment Corporation, 316 F. Supp. 171, 177-78 (W.D. Pa.), aff’d, 435
F.2d 159 (3d Cir. 1970) (finding that “[t]he very act of publishing a trade secret in a
patent destroys the secretive nature of that which is disclosed therein” and “[m]ethods
of manufacture or design and details of construction which are matters of general
scientific knowledge in the industry do not constitute trade secrets”).
             However, courts have found “trade secrets” to include “certain business
and marketing information including the costing and pricing information of an
employer’s product or services, an employer’s business plans, marketing strategies,
and financial projections and the terms of specific customer accounts including
contract expiration dates and revenues generated.” Union Carbide Corporation v.
UGI Corporation, 731 F.2d 1186, 1191 (5th Cir. 1984) (protecting marketing
information and strategies); BIEC International, Inc. v. Global Steel Services, Ltd.,
791 F. Supp. 489, 545 (E.D. Pa. 1992) (protecting cost and pricing information for
the final product); Alexander & Alexander, Inc. v. Drayton, 378 F. Supp. 824, 833
(E.D. Pa. 1974) (protecting the terms of specific customer accounts); Air Products




                                           11
and Chemicals, Inc. v. Johnson, 442 A.2d 1114, 1121 (Pa. Super. 1982) (protecting
business plans and financial projections);.
             Further, courts have held that a compilation of data that has independent
economic value can be protected as a trade secret. Amerisourcebergen Drug
Corporation v. American Associated Druggists, Inc., (E.D. Pa., Civil Action No. 05-
5927, filed January 29, 2008), 2008 U.S. Dist. LEXIS 6611, citing National Risk
Management, Inc. v. Bramwell, 819 F. Supp. 417, 430-31 (E.D. Pa. 1993) (holding
that customer information, such as costing and price information compiled by a
business, represents a material investment of time and money and constitutes a
valuable asset).
             We reiterate that the burden on an agency seeking an exemption is very
low, merely a preponderance of the evidence. In order to meet its burden in the
present case, DOT submitted the affidavit of Bernetski, Civil Engineer Supervisor for
DOT’s Engineering District Office 4. Additionally, Midland submitted an affidavit
from Coleman, a Senior Executive for the company. In his affidavit, Bernetski
explained that Midland’s personnel understand that certain information “should not
be subject to public access, including the proprietary mix formula for asphalt from
which production quantities can be extracted and pricing information can be reverse
engineered.” (R.R. at 40a.) He also noted that the requested records “contain[ed]
information, that derive[d] independent economic value, which [was] not generally
known or readily ascertainable,” the disclosure of which would be of economic value
to a competitor. (R.R. at 41a.) Further, while Requester contends that he is not
seeking any information regarding Midland’s methods and operations to provide
ultra-thin layering, but only asks for certifications that Midland used materials that
meet the Project specifications set by DOT, Bernetski noted that “[t]he production



                                          12
quantities utilized in a competitive construction market is proprietary by its very
nature” and that, “[i]n the hands of a competitor, the details submitted by [Midland]
could be used to reverse engineer bid information.” Id. Hence, he described this
production information as having “independent economic value” itself. Id.
             Likewise, in his affidavit, Coleman stressed that Midland utilized a
“proprietary formula of mix and polymer coating” for its ultra-thin asphalt as well as
a “specialized paver” to apply the same. (R.R. at 51a.) He explained that Midland
submitted its bid to Hawbaker “with the understanding that Hawbaker would
maintain the confidentiality of Midland’s information and not disclose the
information to any third party, except as necessary for Hawbaker’s bid to [DOT].”
(R.R. at 51a-52a.)      He described bids submitted in response to a highway
procurement as, “by their nature, extremely competitive” and something that must be
protected from use against the bidder “in future procurements.”          (R.R. at 52a.)
Coleman also noted that DOT routinely maintains bids as confidential so as not to
impair a contractor’s competitive advantage or cause irreparable harm.          Id. He
indicated that Midland takes steps to protect the information contained in its bids,
including restricting “access to the documents submitted to Hawbaker to only those
employees essential to preparation of [its] quote”; providing “confidentiality training
to its employees”; only disclosing the documents to Hawbaker; and destroying “all
non-essential copies of the documents submitted to Hawbaker and [DOT].” (R.R. at
52a-53a.)
             If a competitor was able to obtain the information requested by
Requester herein, Coleman stated that a competitor would be able to “reverse
engineer Midland’s quote, and then use that information to undercut Midland’s
ability to contract in the future.” (R.R. at 53a.) More specifically, he indicated that a



                                           13
competitor could utilize the requested information “to simulate the processes that
Midland developed for its own use” or “to tailor and to structure their layering
processes as well as the materials and equipment used to the competitive
disadvantage of Midland.”         Id.   As Midland notes in its brief, the proprietary
methods, techniques, and processes it uses in applying an ultra-thin layering of
asphalt is its “stock in trade” and neither the description of the same or the data points
it uses to measure productivity, which Requester essentially seeks herein, are publicly
available. (Brief of Midland at 21.)
              With the presentation of the affidavits of Bernetski and Coleman, DOT
and Midland have established by a preponderance of the evidence that the
information requested by Requester constitutes or reveals “trade secrets” and, hence,
this information is exempt from disclosure under section 708(b)(11) of the RTKL.


                          Confidential Proprietary Information
              Section 102 of the RTKL defines “confidential proprietary information”
as follows:

              Commercial or financial information received by an
              agency:

                    (1)     which is privileged or confidential; and

                    (2)      the disclosure of which would cause
                          substantial harm to the competitive position
                          of the person that submitted the
                          information.
65 P.S. §67.102. In determining whether certain information is “confidential,” the
OOR must consider “the efforts the parties undertook to maintain . . . secrecy.” Smith
ex rel. Smith Butz, LLC, 161 A.3d at 1064 (citing Eiseman, 85 A.3d at 1128). “In



                                             14
determining whether disclosure of confidential information will cause ‘substantial
harm to the competitive position’ of the person from whom the information was
obtained, an entity needs to show: (1) actual competition in the relevant market; and,
(2) a likelihood of substantial injury if the information were released.” Smith ex rel.
Smith Butz, LLC, 161 A.3d at 1064. “Competitive harm analysis ‘is limited to harm
flowing from the affirmative use of proprietary information by competitors.’” Id.
            The efforts taken by Midland to maintain the secrecy of the information
provided to Hawbaker, and then passed on to DOT, are detailed above and need not
be reiterated here. Suffice it to say, the efforts undertaken by Midland established
that such information is confidential. As to the potential for disclosure of such
information to cause substantial harm to Midland’s competitive position, both
Bernetski and Coleman described the highway construction market as highly
competitive and detailed the likelihood of substantial injury to Midland should this
information be released, thereby satisfying the necessary prongs of the competitive
position analysis. More specifically, Bernetski described the construction market as
“competitive” and noted that the “production quantities utilized in [such a market] is
proprietary by its very nature.” (R.R. at 41a.) Additionally, he stated that “[i]n the
hands of a competitor, the details submitted by the contractor could be used to reverse
engineer bid information,” which would effectively harm that contractor’s
competitive position on future contract bidding. Id.
            Likewise, Coleman noted that Midland routinely submits quotes to
heavy and highway contractors in competitive bidding processes throughout the
United States and described such processes as “extremely competitive.” (R.R. at
52a.) He also described the highway construction market, and in particular the
application of an ultra-thin layering of asphalt, as a “highly-competitive market.”



                                          15
(R.R. at 53a.) He also explained how the release of the requested information would
damage Midland’s competitive position, noting that the release of the same would
allow a competitor to be able to “review how Midland structured its quote to
Hawbaker and [DOT], including the financial terms, the expertise of its employees,
and the materials, equipment and technical processes” used for the Project at issue,
which could be used to undercut Midland’s ability to contract in the future. Id. He
also stated that a competitor could use this information “to tailor and to structure [its]
layering processes as well as the materials and equipment used to the competitive
disadvantage of Midland.” Id.
             Through the affidavits of Bernetski and Coleman, DOT and Midland
have established by a preponderance of the evidence that the information requested
by Requester constitutes “confidential proprietary information” and, hence, this
information is exempt from disclosure under section 708(b)(11) of the RTKL.
             Accordingly, the OOR’s Final Determination is affirmed.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge



Judge Cohn Jubelirer did not participate in this decision.




                                           16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Terry Crouthamel, Jr.,                 :
                  Petitioner           :
                                       :    No. 295 C.D. 2018
            v.                         :
                                       :
Department of Transportation,          :
                  Respondent           :


                                   ORDER


            AND NOW, this 5th day of April, 2019, the Final Determination of the
Office of Open Records, dated February 21, 2018, is hereby affirmed.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge